Title: To Thomas Jefferson from Henry Lee, 24 February 1806
From: Lee, Henry
To: Jefferson, Thomas


                        
                            Sir.
                            Occoquan 24th. feby. 06
                        
                        In addition to my letr of this day, I beg leave to ask yr. attention to some matters which very much
                            concern myself, & to which I have long desired to call the appropriation of a few moments of yr. time.
                        Shortly after I had the honor of an interview with you in Albermarle, I learnt from General Porterfield that
                            you had mentioned to some of yr. acquaintance, that I had offered for sale Mr. Strode’s farm unauthorized. This
                            description of conduct conveyed a character which my soul abhors & which never with justice can be applied to me. No
                            such attempt was ever made by me, nor ever thought of—Mr Strode had been very desirous of uniting in the improvement of another estate belonging to me, but said he could not so do unless I would take his Farm—I was equally desirous, to interest Mr.
                            Strode in my property, but such was my pecuniary situation from heavy & unexpected losses, that I told Mr Strode I
                            could not take his farm, unless I could sell it, to ascertain which, with his permission I proposed to offer it to some
                            gentlemen, at his price with whom I had business.—He assented—
                        I did offer it to Mr. Washington & Mr. Thornton—stating substantially the above recital—Mr Strodes & Mr
                            W’s letters I enclose for yr. perusal—It has not been in my power yet to obtain Mr Thornton’s—They will I trust
                            convince you of the justice of my claim on yr. love of right to restore my misrepresented character. The best manner of
                            doing it yr. own recollection of what passed will designate.
                        You will oblige me also by stating to me, what occurrence you allude to in yr. letter to Mr W, during the
                            conference I had the honor to hold with you, on his affair, which you considered violating that decorum I had before
                            observed—I never could have expected such animad version, being unconscious of such [desi]cation, & sure that I never intended any departure from the strict line of propriety &
                            respect.
                        I have the honor to be Sir, with due respect & consideration yr. most ob. Sevt.
                        
                            Henry Lee
                     
                        
                    